 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   VICOF II TRUST; VIDA LONGEVITY              Case No. 2:19-cv-10244-JAK (FFMx)
     FUND, LP; LIFE ASSETS TRUST II
12   S.A. DELAWARE TRUST;
     VIDAQUANT SUB-FUND
13   DELAWARE TRUST; VIDA                        [PROPOSED] STIPULATED
     INSURANCE FUND II SERIES                    PROTECTIVE ORDER
14   INTERESTS OF THE SALI MULTI-
     SERIES FUND, LP; WELLS FARGO
15   BANK, NATIONAL ASSOCIATION,
     as securities intermediary for VICOF II
16   TRUST, VIDA LONGEVITY FUND,
     LP, LIFE ASSETS TRUST II S.A.
17   DELAWARE TRUST, VIDAQUANT
     SUB-FUND DELAWARE TRUST, and
18   VIDA INSURANCE FUND II SERIES
     INTERESTS OF THE SALI MULTI-
19   SERIES FUND, LP; DLP MASTER
     TRUST; DLP MASTER TRUST II;
20   GWG DLP MASTER TRUST; LIFE
     FUNDING TRUST; PF
21   PARTICIPATION FUNDING TRUST;
     and PALM BEACH SETTLEMENT
22   COMPANY,
23                  Plaintiffs,
24         v.
25   JOHN HANCOCK LIFE INSURANCE
     COMPANY (U.S.A.),
26
                    Defendant.
27

28
                                           -1-
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                    2:19-CV-10244-JAK(FFMX)
 1   1. PURPOSES AND LIMITATIONS; GOOD CAUSE STATEMENT
 2         Discovery in this action is likely to involve production of confidential,
 3   private, and/or proprietary actuarial, business, technical, and financial information
 4   of Plaintiffs VICOF II Trust, Vida Longevity Fund, LP, Life Assets Trust II S.A.
 5   Delaware Trust, Vidaquant Sub-Fund Delaware Trust, and Vida Insurance Fund II
 6   Series Interests of the SALI Multi-Series Fund, LP (collectively, the “Vida
 7   Funds”); Wells Fargo Bank, National Association, as securities intermediary for
 8   VICOF II Trust, Vida Longevity Fund, LP, Life Assets Trust II S.A. Delaware
 9   Trust, Vidaquant Sub-Fund Delaware Trust, and Vida Insurance Fund II Series
10   Interests of the SALI Multi-Series Fund, LP (“Wells Fargo,” and together with the
11   Vida Funds, the “Vida Plaintiffs”); and DLP Master Trust, DLP Master Trust II,
12   GWG DLP Master Trust, Life Funding Trust, PF Participation Funding Trust, and
13   Palm Beach Settlement Company (collectively, “EAA Plaintiffs,” and together with
14   the Vida Plaintiffs, “Plaintiffs”), and Defendant John Hancock Life Insurance
15   Company (U.S.A.) (“Defendant” or “John Hancock”) (collectively with Plaintiffs,
16   the “Parties”), for which special protection from public disclosure and from use for
17   any purpose other than prosecuting this litigation may be warranted. Accordingly,
18   to expedite the flow of information, to facilitate the prompt resolution of disputes
19   over confidentiality of discovery materials, to adequately protect information the
20   Parties are entitled to keep confidential, to ensure that the Parties are permitted
21   reasonable necessary uses of such material in preparation for and in the conduct of
22   trial, to address their handling at the end of the litigation, and to serve the ends of
23   justice, the Parties hereby stipulate to and petition the Court to enter the following
24   Stipulated Protective Order (“Protective Order” or “Order”). The Parties
25   acknowledge that this Order does not confer blanket protections on all disclosures
26   or responses to discovery; that the protections it affords from public disclosure and
27   use extend only to the limited information or items that are entitled to confidential
28   treatment under the applicable legal principles; and that nothing will be designated
                                                -2-
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-10244-JAK(FFMX)
 1   confidential without a good faith belief that it has been maintained in a confidential,
 2   non-public manner and there is good cause why it should not be part of the public
 3   record in this case. The Parties further acknowledge, as set forth in Section 12.3
 4   (Filing Protected Material), below, that this Order does not entitle them to file
 5   confidential information under seal; Civil Local Rule 79-5 and the Court’s Guide to
 6   Electronically Filing Under Seal Documents in Civil Cases set forth the procedures
 7   that must be followed and the standards that will be applied when a Party seeks
 8   permission from the Court to file material under seal.
 9   2. DEFINITIONS
10          2.1    Action: VICOF II Trust, et al. v. John Hancock Life Insurance
11   Company (U.S.A.), Case No. 2:19-cv-10244-JAK(FFMx) (C.D. Cal.).
12          2.2    Challenging Party: A Party or Non-Party that challenges the
13   designation of information or items under this Order.
14          2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
15   how it is generated, stored, or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5    Designating Party: A Party or Non-Party that designates information or
21   items that it produces in disclosures, testimony, or in responses to discovery as
22   “CONFIDENTIAL.”
23          2.6    Disclosure or Discovery Material: All items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced
26   or generated in disclosures, testimony, or responses to discovery in this matter.
27   ///
28   ///
                                              -3-
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-10244-JAK(FFMX)
 1         2.7    Expert: A person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its Counsel to serve as
 3   a testifying expert witness or as a non-testifying consultant in this Action.
 4         2.8    House Counsel: Attorneys who are employees of a Party to this
 5   Action, including such attorneys’ paralegals, clerks, and support staff. House
 6   Counsel does not include Outside Counsel of Record or any other outside counsel.
 7         2.9    Non-Party: Any natural person, partnership, corporation, association,
 8   or other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: Attorneys who are not employees of a
10   Party to this Action but are retained to represent or advise a Party to this Action and
11   have appeared in this Action on behalf of that Party or are affiliated with a law firm
12   which has appeared on behalf of that Party, including such attorneys’ and/or law
13   firms’ paralegals, clerks, and support staff.
14         2.11 Party: Any Party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staff).
17         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19         2.13 Professional Vendors: Persons or entities that provide litigation
20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23         2.14 Protected Material: Any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25         2.15 Receiving Party: A Party that receives Disclosure or Discovery
26   Material from a Producing Party.
27   ///
28   ///
                                               -4-
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
 1   3. SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties, their Counsel, or their Experts that might reveal Protected
 7   Material. Any use of Protected Material at trial shall be governed by the orders of
 8   the trial judge. This Order does not govern the use of Protected Material at trial.
 9         Nothing contained in this Order will be construed as: (a) a waiver by a Party
10   or person of its right to object to any discovery request; (b) a waiver of any
11   privilege or protection; or (c) a ruling regarding the admissibility at trial of any
12   document, testimony, or other evidence.
13   4. DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order shall remain in effect until a Designating Party agrees
16   otherwise in writing or a court order otherwise directs. Final disposition shall be
17   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
18   with or without prejudice; and (2) final judgment herein after the completion and
19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of time
21   pursuant to applicable law. This Court will retain jurisdiction over all persons
22   subject to this Order to the extent necessary to enforce any obligations arising
23   hereunder or to impose sanctions for any contempt thereof.
24   5. DESIGNATING PROTECTED MATERIAL
25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
26   Each Party or Non-Party that designates information or items for protection under
27   this Order must take care to limit any such designation to specific material that
28   qualifies under the appropriate standards. Mass, indiscriminate, or routinized
                                               -5-
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
 1   designations are prohibited. Designations that are shown to be clearly unjustified
 2   or that have been made for an improper purpose (e.g., to unnecessarily encumber
 3   the case development process or to impose unnecessary expenses and burdens on
 4   other Parties) may expose the Designating Party to sanctions. If it comes to a
 5   Designating Party’s attention that information or items that it designated for
 6   protection do not qualify for protection, that Designating Party must promptly
 7   notify all other Parties that it is withdrawing the inapplicable designation.
 8         5.2    Manner and Timing of Designations. Except as otherwise provided in
 9   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
11   under this Order must be clearly so designated before the material is disclosed or
12   produced. Designation in conformity with this Order requires:
13                (a) For information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” to each page that contains protected material.
17         A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and
20   before the designation, all of the material made available for inspection shall be
21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22   documents it wants copied and produced, the Producing Party must determine
23   which documents qualify for protection under this Order. Then, before producing
24   the specified documents, the Producing Party must affix the “CONFIDENTIAL”
25   legend to each document that contains Protected Material.
26                (b) A Party or its Counsel may designate deposition exhibits or
27   portions of deposition transcripts as “CONFIDENTIAL” either by: (a) indicating on
28   the record during the deposition that a question calls for confidential information, in
                                               -6-
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
 1   which case the report will bind the transcript of the designated testimony in a
 2   separate volume and mark it as “CONFIDENTIAL;” or (b) notifying the reporter
 3   and all Counsel of record, in writing, within 30 days after a deposition has
 4   concluded, of the specific pages and lines of the transcript that are to be designated
 5   “CONFIDENTIAL,” in which case all counsel receiving the transcript will be
 6   responsible for marking the copies of the designated transcript in their possession or
 7   under their control as directed by the Producing Party or that person’s counsel.
 8   During the 30-day period following a deposition, all Parties will treat the entire
 9   deposition transcript as if it had been designated as “CONFIDENTIAL.” After the
10   expiration of that period, the transcript shall be treated only as actually designated.
11         When deposition testimony is designated Protected Material by informing the
12   reporter during the deposition, the transcript containing Protected Material shall
13   have an obvious legend on the title page that the transcript contains Protected
14   Material designated “CONFIDENTIAL,” and the title page shall be followed by a
15   list of all pages (including line numbers-as appropriate) that have been designated
16   as Protected Material. The Designating Party shall inform the court reporter of
17   these requirements.
18         Parties shall endeavor to give the other Parties notice if they reasonably
19   expect a deposition, hearing, or other proceeding to include Protected Material so
20   that the other Parties can ensure that only authorized individuals who have signed
21   the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at
22   those proceedings. The use of a document as an exhibit at a deposition shall not in
23   any way affect its designation as confidential.
24                (c) For information produced in some form other than documentary
25   and for any other tangible items, that the Producing Party affix in a prominent place
26   on the exterior of the container or containers in which the information is stored the
27   legend “CONFIDENTIAL.”
28   ///
                                               -7-
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
 1         5.3       Inadvertent Failures to Designate. If at any time before the trial of this
 2   Action a Party realizes that it should have designed as confidential material that it
 3   or a third party previously produced without limitation, the Party may so designate
 4   such material by so apprising all prior recipients in writing. Thereafter, this Court
 5   and all persons subject to this Order will treat such Discovery Material as
 6   confidential.
 7   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8         6.1       Timing of Challenges. Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11         6.2       Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.
13         6.3       Judicial Intervention. If the Parties cannot resolve a challenge without
14   court intervention, the Designating Party shall file and serve a motion to retain
15   confidentiality in compliance with Local Rule 37.
16         The burden of persuasion in any such challenge proceeding shall be on the
17   Designating Party. Frivolous designations or challenges, and those designations or
18   challenges made for an improper purpose (e.g., to harass or impose unnecessary
19   expenses and burdens on other Parties) may expose the respective Designating
20   Party or Challenging Party to sanctions. Unless the Designating Party has waived
21   or withdrawn the confidentiality designation, all Parties shall continue to afford the
22   material in question the level of protection to which it is entitled under the
23   Designating Party’s designation until the Court rules on the challenge.
24   7. ACCESS TO AND USE OF PROTECTED MATERIAL
25         7.1       Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this
27   Action for prosecuting, defending, or attempting to settle this Action. Such
28   Protected Material may be disclosed only to the categories of persons and under the
                                                 -8-
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           2:19-CV-10244-JAK(FFMX)
 1   conditions described in this Order. When the Action has been terminated, a
 2   Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION). Protected Material must be stored and maintained by a Receiving
 4   Party at a location and in a secure manner that ensures that access is limited to the
 5   persons authorized under this Order.
 6         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 8   Receiving Party may disclose any information or item designated
 9   “CONFIDENTIAL” only to:
10                  (a) the Parties to this Action, their insurers, and counsel to their
11   insurers;
12                  (b) Counsel retained specifically for this Action, including any
13   paralegal, clerical, or other assistant that such Counsel employs and assigns to this
14   matter;
15                  (c) Professional Vendors that Counsel for the Parties hire and assign to
16   this matter;
17                  (d) any mediator or arbitrator that the Parties engage in this matter or
18   that this Court appoints, provided such person has first executed the attached
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                  (e) as to any document, its author, its addressee, and any other person
21   (such as a copy recipient) indicated on the face of the document as having received
22   a copy;
23                  (f) any witness who Counsel for a Party in good faith believes may be
24   called to testify at trial or deposition in this Action; and their counsel, provided
25   such persons have first executed the attached “Acknowledgment and Agreement to
26   Be Bound” (Exhibit A);
27                  (g) any person a Party retains to serve as an expert witness or
28   otherwise to provide specialized advice to Counsel in connection with this Action,
                                                 -9-
                                                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                           2:19-CV-10244-JAK(FFMX)
 1   provided such person has first executed the attached “Acknowledgement and
 2   Agreement to Be Bound” (Exhibit A);
 3                (h) stenographers or videographers engaged to transcribe or record
 4   depositions the Parties conduct in this Action;
 5                (i) this Court, including any appellate court, its support personnel, and
 6   court reporters;
 7                (j) where the Producing Party is John Hancock, the plaintiff(s) and
 8   their counsel in any of the Related Actions provided that (a) disclosure to a party in
 9   a Related Action shall be made pursuant to the protective order governing the
10   Related Action as if John Hancock was the Producing Party; and (b) the Related
11   Actions are (1) EFG Bank, AG, et al. v. John Hancock Life Insurance Company
12   (U.S.A.), No. 2:19-cv-01696-JAK(FFMx); (2) Leonard et al., v. John Hancock Life
13   Insurance Company of New York et al., No. 18-cv-4994-AKH (S.D.N.Y.); (3)
14   Davydov v. John Hancock Life Insurance Company of New York and John Hancock
15   Life Insurance Company (U.S.A.), 18-CV-09825-AKH (S.D.N.Y.); (4) LSH CO et
16   al. v. John Hancock Life Insurance Company (U.S.A.) and John Hancock Life
17   Insurance Company of New York, 19-cv-1009-AKH (S.D.N.Y.); (5) Twin Lakes
18   Settlements, LLC and Lakewood Holdings Inc. v. John Hancock Life Insurance
19   Company of New York and John Hancock Life Insurance Company (U.S.A.), No.
20   655429/2018 (N.Y. Sup. Ct.); (6) Lipschitz et al. v. John Hancock Life Insurance
21   Company of New York, No. 655579/2019 (N.Y. Sup. Ct. ); and (7) VICOF II Trust
22   et al. v. John Hancock Life Insurance Company of New York, 19-cv-11093
23   (S.D.N.Y.) (collectively, the “Related Actions”); and
24                (k) any other person agreed to by the Parties.
25         7.3    Before disclosing any Confidential Discovery Material to any person
26   referred to in subparagraphs 7.2(d), 7.2(f), or 7.2(g) above, Counsel must provide a
27   copy of this Order to such person, who must execute the attached
28   “Acknowledgement and Agreement to Be Bound” (Exhibit A). Said Counsel must
                                              - 10 -
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-10244-JAK(FFMX)
 1   retain each signed “Acknowledgment and Agreement to Be Bound,” hold it in
 2   escrow, and produce it to opposing Counsel either before such person is permitted
 3   to testify (at deposition or trial) or at the conclusion of the case, whichever comes
 4   first. For the avoidance of doubt, nothing in Paragraphs 7.2 or 7.3 shall impose any
 5   limitation on the ability of a Producing Party to disclose its own Confidential
 6   Discovery Material. A Producing Party shall not be required to obtain an executed
 7   “Acknowledgment and Agreement to Be Bound” from its own current or former
 8   employees with respect to disclosure of its own Confidential Discovery Material.
 9   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
10      IN OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL,” that Party must:
14         (a) promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16         (b) promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena
18   or order is subject to this Protective Order. Such notification shall include a copy
19   of this Stipulated Protective Order; and
20         (c) cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this
24   action as “CONFIDENTIAL” before a determination by the court from which the
25   subpoena or order issued, unless the Party has obtained the Designating Party’s
26   permission. The Designating Party shall bear the burden and expense of seeking
27   protection in that court of its confidential material and nothing in these provisions
28   ///
                                                - 11 -
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-10244-JAK(FFMX)
 1   should be construed as authorizing or encouraging a Receiving Party in this Action
 2   to disobey a lawful directive from another court.
 3   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4      PRODUCED IN THIS LITIGATION
 5         (a) The terms of this Order are applicable to information produced by a Non-
 6   Party in this Action and designated as “CONFIDENTIAL.” Such information
 7   produced by Non-Parties in connection with this litigation is protected by the
 8   remedies and relief provided by this Order. Nothing in these provisions should be
 9   construed as prohibiting a Non-Party from seeking additional protections.
10         (b) In the event that a Party is required, by a valid discovery request, to
11   produce a Non-Party’s confidential information in its possession, and the Party is
12   subject to an agreement with the Non-Party not to produce the Non-Party’s
13   confidential information, then the Party shall:
14                (1) promptly notify in writing the Requesting Party and the Non-Party
15         that some or all of the information requested is subject to a confidentiality
16         agreement with a Non-Party;
17                (2) promptly provide the Non-Party with a copy of the Stipulated
18         Protective Order in this Action, the relevant discovery request(s), and a
19         reasonably specific description of the information requested; and
20                (3) make the information requested available for inspection by the
21         Non-Party, if requested.
22         (c) If the Non-Party fails to seek a protective order from this Court within 10
23   days of receiving the notice and accompanying information, the Receiving Party
24   may produce the Non-Party’s confidential information responsive to the discovery
25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
26   not produce any information in its possession or control that is subject to the
27   confidentiality agreement with the Non-Party before a determination by the Court.
28   ///
                                              - 12 -
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-10244-JAK(FFMX)
 1   Absent a court order to the contrary, the Non-Party shall bear the burden and
 2   expense of seeking protection in this Court of its Protected Material.
 3   10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Protective Order, the Receiving Party must immediately (a) notify in writing the
 7   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 8   all unauthorized copies of the Protected Material, (c) inform the person or persons
 9   to whom unauthorized disclosures were made of all the terms of this Order, and (d)
10   request such person or persons to execute the “Acknowledgment and Agreement to
11   Be Bound” that is attached hereto as Exhibit A.
12   11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13      PROTECTED MATERIAL
14         Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree that
15   the inadvertent or unintentional disclosure by the Producing Party of material that is
16   privileged or subject to other protection shall not be deemed a waiver in whole or in
17   part of the claim of privilege or other protection, either as to the specific
18   information disclosed or as to any other information relating thereto on the same or
19   related subject matter.
20         Upon learning of an inadvertent or unintentional disclosure of privileged
21   information (i.e., information that is attorney-client privilege and/or subject to work
22   product protection), the Producing Party may request the return or destruction of the
23   inadvertently produced privileged document by identifying the document and
24   stating the basis for withholding such document from production. Within ten (10)
25   business days of the date of that written notice, the documents or materials
26   described in that notice shall be returned to counsel for the Producing Party or
27   destroyed, and in the same time frame, any notes or other writing or recordings that
28   copy, summarize, reflect, or discuss the content of the documents or materials shall
                                               - 13 -
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
 1   be destroyed (these requirements apply regardless of whether the Receiving Party
 2   intends to challenge the assertion of privilege). No use shall be made of such
 3   documents or materials from such inadvertent production for any purpose,
 4   including during deposition or at trial, nor shall such documents or materials be
 5   provided to anyone who did not already have access to them prior to the request by
 6   the Producing Party that they be returned or destroyed.
 7         If the Receiving Party intends to challenge the assertion of privilege, it must
 8   provide written notice within this ten-day period, explaining the grounds for its
 9   challenge. The Receiving Party shall initiate the dispute resolution process under
10   Local Rule 37 within ten (10) business days of date of service of the Receiving
11   Party’s notice disputing a claim of inadvertent production. Challenging the
12   assertion of privilege does not relieve the Receiving Party of its obligations to fully
13   comply with the return and/or destruction procedure outlined in the preceding
14   paragraph.
15         If the Parties cannot resolve a challenge without court intervention, the
16   Receiving Party may move the Court for an order compelling production of any
17   inadvertently produced or disclosed document or material in compliance with Local
18   Rule 37, but the motion shall not assert as a ground for production the fact of the
19   inadvertent production or disclosure or rely on the contents of the inadvertently
20   produced document or information (beyond what would be ordinarily disclosed on
21   a privilege log).
22   12.MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in
28   ///
                                              - 14 -
                                                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                        2:19-CV-10244-JAK(FFMX)
 1   this Protective Order. Similarly, no Party waives any right to object on any ground
 2   to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file any Protected
 4   Material must comply with Civil Local Rule 79-5 and the Court’s Guide to
 5   Electronically Filing Under Seal Documents in Civil Cases and file under seal
 6   (including the “Under Seal Filings” procedures specified on Magistrate Judge
 7   Mumm’s website, https://www.cacd.uscourts.gov/honorable-frederick-f-
 8   mumm#ordersadditional), unless the Designating Party gives its written permission
 9   to file in the public record. If a Party’s request to file Protected Material under seal
10   is denied by the Court, then the Receiving Party may file the information in the
11   public record unless otherwise instructed by the Court.
12         12.4 The Parties agree that the terms of this Stipulated Protective Order will
13   govern as of the date when it is filed. To the extent the Court modifies any
14   provision of this Stipulated Protective Order, the Parties will meet and confer in
15   good faith regarding how to address those modifications for any documents
16   previously produced.
17         12.5 Any Party who requests additional limits on disclosure (such as
18   “attorneys’ eyes only” in extraordinary circumstances), may at any time before the
19   trial of this Action serve upon Counsel for the recipient Parties a written notice
20   stating with particularity the grounds of the request. If the Parties cannot reach
21   agreement promptly, Counsel for all affected Parties will address their dispute to
22   this Court in accordance with Rule 37. This Order shall not prevent a party from
23   arguing that certain documents are so sensitive that they should not be produced
24   even under the Order or from seeking further protection for certain documents.
25         12.6 In the event that additional parties join or are joined in this litigation,
26   they shall not have access to Confidential Discovery Material until the newly joined
27   party, by its counsel, has executed and filed with the Court its agreement to be fully
28   bound by this Order.
                                               - 15 -
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
 1   13.FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in Section 4
 3   (DURATION), within 60 days of a written request by the Designating Party, each
 4   Receiving Party must return all Protected Material to the Producing Party or destroy
 5   such material. As used in this subdivision, “all Protected Material” includes all
 6   copies, abstracts, compilations, summaries, and any other format reproducing or
 7   capturing any of the Protected Material. Whether the Protected Material is returned
 8   or destroyed, the Receiving Party must submit a written certification to the
 9   Producing Party (and, if not the same person or entity, to the Designating Party) by
10   the 60 day deadline that (1) identifies (by category, where appropriate) all the
11   Protected Material that was returned or destroyed and (2) affirms that the Receiving
12   Party has not retained any copies, abstracts, compilations, summaries or any other
13   format reproducing or capturing any of the Protected Material. Notwithstanding
14   this provision, Counsel are entitled to retain an archival copy of all pleadings,
15   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
16   correspondence, deposition and trial exhibits, expert reports, attorney work product,
17   and consultant and expert work product, even if such materials contain Protected
18   Material. Any such archival copies that contain or constitute Protected Material
19   remain subject to this Protective Order as set forth in Section 4 (DURATION).
20

21
         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23
     DATED: February 5, 2020                                /s/ Frederick F. Mumm
24
                                                        Hon. Frederick F. Mumm
25                                                     United States Magistrate Judge
26

27

28
                                              - 16 -
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-10244-JAK(FFMX)
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on ________________ [date] in the case of VICOF II Trust, et al. v. John Hancock
 8   Life Insurance Company (U.S.A.), Case No. 2:19-cv-10244-JAK-FFMx (C.D. Cal.).
 9   I agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
12   will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Stipulated Protective Order. I further agree to submit to the
15   jurisdiction of the United States District Court for the Central District of California
16   for enforcing the terms of this Stipulated Protective Order, even if such
17   enforcement proceedings occur after termination of this action. I hereby appoint
18   __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23

24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                               -1-
                                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                         2:19-CV-10244-JAK(FFMX)
